Name: 1999/446/EC: Commission Decision of 14 June 1999 amending Decision 98/131/EC approving the multi-annual guidance programme for the fishing fleet of Sweden for the period from 1 January 1997 to 31 December 2001 (notified under document number C(1999) 1531) (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1999-07-10

 Avis juridique important|31999D04461999/446/EC: Commission Decision of 14 June 1999 amending Decision 98/131/EC approving the multi-annual guidance programme for the fishing fleet of Sweden for the period from 1 January 1997 to 31 December 2001 (notified under document number C(1999) 1531) (Only the Swedish text is authentic) Official Journal L 175 , 10/07/1999 P. 0063 - 0065COMMISSION DECISIONof 14 June 1999amending Decision 98/131/EC approving the multi-annual guidance programme for the fishing fleet of Sweden for the period from 1 January 1997 to 31 December 2001(notified under document number C(1999) 1531)(Only the Swedish text is authentic)(1999/446/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2468/98 of 3 November 1998 laying down the criteria and arrangements regarding Community structural assistance in the Fisheries and Aquaculture sector and the processing and marketing of its products(1), and in particular Articles 5 and 6 thereof,Having regard to Council Decision 97/413/EC of 26 June 1997 concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation(2), and in particular Article 9(1) thereof,(1) Whereas the objectives fixed by Commission Decision 98/131/EC of 16 December 1997 approving the multi-annual guidance programme for the fishing fleet of Sweden for the period from 1 January 1997 to 31 December 2001(3) were calculated using the information available at that time;(2) Whereas in order to improve the quality of the catches by pelagic vessels and hence increase the proportion of these catches landed for human consumption it is necessary to allow an increase in their capacity;(3) Whereas that this increase in capacity should be achieved by a reallocation of capacity from other segments and should not result in an increase in the global objectives fixed by Decision 98/131/EC;(4) Whereas the Management Committee for Fisheries and Aquaculture failed to deliver an opinion within the time allowed by its chairman,HAS ADOPTED THIS DECISION:Article 1The table of objectives for the multi-annual guidance programmes for the fishing fleet of Sweden for the period 1 January 1997 to 31 December 2001, shown in the Annex to the present Decision, including the footnotes, cancels and replaces that shown in the Annex to Decision 98/131/EC.Article 2This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 14 June 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 312, 20.11.1998, p. 19.(2) OJ L 175, 30.7.1997, p. 27.(3) OJ L 39, 12.2.1998, p. 79.ANNEX>TABLE>DR: Depletion Risk.OF: Overfished.